DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention needs to be more descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-5 objected to because of the following informalities.  Appropriate correction is required.
In claim 1 to claim 5, line 1, the word “type in the expression “vibration type angular velocity sensor” should be deleted since the word “type” makes the expression extend the scope of the expression which would make it indefinite (MPEP 2173.05(b)-III).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-6 of U.S. Patent No. 11,054,260 (Jomori).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of claimed .

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-6 of copending U.S. Application No. 16/202,162. Although the claims at issue are not identical, they are not patentably distinct from each other because all of claimed elements and limitations in the Instant application are claimed and taught in the Jomori copending Application.  Therefore, the claims in the Instant application are not patentably distinct from the copending Application of Jomori.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0168437 (Jomori et al.) in view of U.S. Patent 8,640,540 (Oshio).
With regards to claim 1, Jomori et al. discloses a physical quantity sensor comprising, as illustrated in Figures 1-8, a vibration type angular velocity sensor to detect an angular velocity (e.g. not labeled but as illustrated in Figure 2).; a substrate 10; a drive beam 42 supported via a 
The only difference between the prior art and the claimed invention is the angular velocity is detected based on a change of an output voltage of a detection piezoelectric film in accordance with a displacement of the detection beam.
Oshio discloses a vibrating element comprising, as illustrated in Figures 1A-8D, a vibrating element 500 comprising drive beams 410a,410b; a drive weight 430; a detection beam 440a,440b having a detection part with detection piezoelectric film 62 that is disposed on a first detection beam such that an angular velocity is detected based on a change of an output voltage of a detection piezoelectric film in accordance with a displacement of the detection beam (column 7, line 49 to column 8, line 36; Figures 5A-5C).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the angular velocity is detected based on a change of an output voltage of a 
With regards to claim 2, Jomori et al. further discloses a direction perpendicular to the vibration direction is defined as a vertical direction; the detection beam 41 is arranged to be spaced apart from the detection weight in the vertical direction; the detection beam supports the detection weight at one or both ends of the detection weight in the vertical direction with both ends of the detection beam in the vibration direction.  (See, as observed in Figure 3).
With regards to claim 3, Jomori et al. further discloses the detection weight 35,36 includes two detection weight parts as a pair; the detection beam 41 has a first detection beam and a second detection beam; the drive weight 31,32,33,34 has a pair of inner drive weights 33,34 surrounding a periphery of one of the detection weight parts and connecting the detection weight parts via the first detection beam and the second detection beam, and a pair of outer drive weights 31,32 respectively disposed on both sides of the pair of inner drive weights with sandwiching the inner drive weights; the drive beam 42 connects the inner drive weights to the outer drive weights; the drive beam 42 is supported with the substrate 10 via the support member 43; a drive part 43a,43b,43c that vibrates the inner drive weights and the outer drive weights mutually in a reverse direction such that the drive part bends the drive beam to drive and vibrate the outer drive weights and the inner drive weights.  (See, as observed in Figure 3).
With regards to claim 4, Jomori et al. further discloses the detection beam 41 is a bar-shaped beam linearly extending along the vibration direction.  (See, as observed in Figure 3).
With regards to claim 5, Oshio, as modifying Jomori et al., further discloses the detection beam 440a,440b is connected to the drive weight 430 at a center position in the vibration direction of the detection beam; the detection part has a detection piezoelectric film 62 and is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Wolfram, Tokunaga, Mochida, Terada, Kim, are related to angular velocity sensor having a driving weight and a detection weight connecting by a drive part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 








/HELEN C KWOK/Primary Examiner, Art Unit 2861